Citation Nr: 0031764	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 
1997, for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to December 10, 
1998, for a 30 percent evaluation for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which increased the disability 
rating for PTSD to 70 percent effective on October 7, 1997, 
and which increased the disability rating for chronic 
sinusitis to 30 percent effective on December 10, 1998.

In a September 1999 written statement the veteran withdrew 
perfected appeals on his claims for increased ratings for 
PTSD and for chronic sinusitis.  Therefore, these issues are 
not before the Board for appellate review.


FINDINGS OF FACT

1.  Evidence dated prior to October 7, 1997, did not show 
severe PTSD impairment sufficient to support a 70 percent 
disability rating.

2.  Evidence dated prior to December 10, 1998, did not show 
significant chronic sinusitis impairment sufficient to 
support a 30 percent rating.


CONCLUSIONS OF LAW

1.  Requirements for a 70 percent evaluation for PTSD prior 
to October 7, 1997, have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).

2.  Requirements for a 30 percent evaluation for chronic 
sinusitis prior to December 10, 1997, have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date of the 70 
percent rating assigned to his service-connected PTSD should 
be prior to October 7, 1997, and that the effective date of 
the 30 percent rating assigned to his service-connected 
chronic sinusitis should be prior to December 10, 1998.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  An exception to this 
rule includes a case in which a veteran submits an 
application for compensation within a year after separation 
from service; in which case the effective date of a 
compensation award is the day following separation from 
service.  Id.  Another exception is a case in which a veteran 
submits an application for an increased rating for a service-
connected disorder within a year after there is evidence 
showing increased disability; in which case the effective 
date of an increased compensation award is the date that 
evidence.  Id; Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  Neither exception is applicable here because the 
original claims were not submitted within a year of service 
and because the original claims were for service connection, 
not for increased ratings.

In this case the veteran asserts that the effective dates of 
the 70 percent PTSD rating and the 30 percent sinusitis 
ratings both should be June 17, 1992, the date on which the 
RO received his original claim of entitlement to service 
connection.  The veteran further contends that there has been 
no final decision on the ratings for these disabilities since 
the date of the original claim.  The record confirms that at 
the time the veteran perfected his earlier-effective-date 
appeal (prior to withdrawal of the increased rating claims) 
there had been no final decision on the appropriate ratings 
either for PTSD or sinusitis.


Effective date of PTSD rating

The procedural history of the PTSD claim is as follows.  In 
July 1993 the RO issued a rating decision granting service 
connection and assigning a 10 percent disability rating 
effective on June 17, 1992, the date of the original claim.  
The veteran timely perfected an appeal of the assigned rating 
which the RO certified for appellate review by the Board.  In 
June 1996 the Board remanded the case back to the RO for 
further factual development.  In September 1997 the RO 
increased the PTSD rating to 30 percent, effective 
retroactively to the date of the claim.  In March 1999 the RO 
increased the rating to 70 percent, effective on October 7, 
1997, upon which the veteran timely perfected the earlier-
effective-date appeal at issue here.  In a written statement 
to the RO in September 1999, the veteran withdrew his appeal 
on the PTSD increased rating claim.  The record shows neither 
a final Board or RO decision on the rating claim prior to 
withdrawal of those claims.  See 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  Furthermore, the 
veteran's original June 17, 1992, PTSD claim was pending at 
the time he perfected his appeal on the earlier-effective-
date claim.  Therefore, the earliest possible effective date 
for the 70 percent rating is June 17, 1992.  See 38 U.S.C.A. 
§ 5110 (West 1991).

Notwithstanding the foregoing, the appropriate effective date 
for the 70 percent PTSD rating cannot precede the date on 
which evidence shows the PTSD actually to have actually 
worsened enough to support that rating.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400.  Therefore, the Board 
must review the factual record to determine at what date on 
or after June 17, 1992, the 70 percent rating was warranted.  
This determination requires the Board to review specific 
medical evidence of the severity of the veteran's PTSD 
symptomatology in light of the applicable rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2000).

In this case, the Board is constrained to review this matter 
under two sets of Diagnostic Codes (DCs) providing PTSD 
rating criteria because these regulations were amended during 
the pendency of this matter.  The applicable DC is the one 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Under the current criteria, 38 
C.F.R. § 4.130, DC 9411, PTSD is evaluated as follows for the 
70 percent rating as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 70 percent rating as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

Medical evidence documenting the veteran's PTSD prior to 
October 7, 1997, includes VA examination reports and 
treatment records.  An August 1992 examination report 
includes findings of impaired sleep, nightmares, social 
withdrawal, loss of concentration, markedly diminished 
interest in significant activities, and a diagnosis of "mild 
to moderate" PTSD.  A December 1996 examination report 
included similar findings and assigned a Global Assessment of 
Functioning (GAF) score of 55.  Results of December 1996 
diagnostic personality testing were inconclusive.  Treatment 
records from July 1995 to October 1997 disclose reports of 
anxiety of varying intensity, impaired ability to function on 
the job and stable or improved symptoms with medication.

After October 7, 1997, medical evidence documents what a VA 
treating physician expressly described as "progressively 
worsening" and "severe" PTSD.  Treatment records and a 
December 1998 examination report reveal that the worsening 
symptoms required the veteran to change to a night work shift 
to avoid stress and coworkers, and that recent news events 
and the deaths of two friends had aggravated his PTSD.  
During examination, the veteran's hands shook constantly.  
After October 7, 1997, the veteran's GAF scores were 28, 45 
and between 55 and 60.

Although medical evidence since 1992 consistently documents 
PTSD symptomatology of varying intensity, evidence shows 
periods of precipitous deterioration beginning only after 
October 7, 1997.  The veteran's own treating physician 
described the worsened PTSD as causing severe disability.  At 
one point after October 7, 1997, the veteran's GAF score 
dropped to 28, the lowest since the veteran first was 
diagnosed with PTSD in 1992.  That score, unlike the earlier 
characterizations of no more than moderate impairment, is 
consistent with an inability to function in almost all areas.  
See American Psychiatric Association:  Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  
Moreover, prior to October 7, 1997, there is no medical 
evidence sufficient to support a 70 percent rating under 
either applicable DC.  That is, there is no evidence of 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or psychoneurotic symptoms so severe 
and persistent as to severely impair the veteran's ability to 
obtain or retain employment.

In light of the foregoing, the Board believes that an 
increase in the veteran's service-connected PTSD disability 
to 70 percent was not ascertainable before October 7, 1997, 
and that the veteran's claim for an earlier effective date 
for this evaluation must be denied.

Effective date of sinusitis rating

The procedural history of the chronic sinusitis claim is as 
follows.  In July 1993 the RO denied the veteran's claim of 
entitlement to service connection for sinusitis.  The veteran 
timely perfected an appeal of the denial which the RO 
certified for appellate review by the Board.  In June 1996 
the Board granted service connection for sinusitis and 
returned the case to the RO for assignment of a disability 
rating.  In October 1996 the RO assigned a provisional, 
noncompensable evaluation "from June 17, 1992, pending the 
results of a VA examination."  In December 1997 the RO 
continued the noncompensable evaluation for chronic 
sinusitis, upon which the veteran timely perfected an appeal.  
In March 1999 the RO increased the rating for chronic 
sinusitis to 30 percent, effective on December 10, 1998, upon 
which the veteran timely perfected the earlier-effective-date 
appeal at issue here.  In a written statement to the RO in 
September 1999, the veteran withdrew his appeal on the 
sinusitis increased rating claim.  The record shows neither a 
final Board or RO decision on the rating claim prior to 
withdrawal of the claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  Furthermore, the veteran's 
original June 17, 1992 sinusitis claim was pending at the 
time he perfected his appeal on the earlier-effective-date 
claim.  Therefore, as for the PTSD claim, the earliest 
possible effective date for the 30 percent rating is June 17, 
1992.  See 38 U.S.C.A. § 5110 (West 1991).

For reasons articulated in detail in the first part of this 
decision, determination of the appropriate effective date of 
the 30 percent rating also depends upon the date on or after 
June 17, 1992, when a 30 percent rating was warranted.  Also 
for reasons previously articulated, two sets of DCs apply.

Under the current criteria, 38 C.F.R. § 4.97, DC 6513, 
chronic sinusitis is evaluated under the general rating 
formula for sinusitis set forth at DC 6514 for the 30 percent 
rating as follows:

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non- 
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A note following this section defines "an incapacitating 
episode of sinusitis" as one that requires bed rest and 
treatment by a physician.

Under the former criteria, 38 C.F.R. § 4.97, DC 6513, chronic 
sinusitis is evaluated under the criteria for chronic 
sphenoid sinusitis at DC 6514 for the 30 percent rating as 
follows:

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence.

Medical evidence documenting the veteran's sinusitis prior to 
December 10, 1998, includes VA examination reports and 
treatment records.  Medical records from April 1972 to 
November 1973 document treatment for sinus pain resulting 
from what was characterized as "mild sinusitis."  A July 
1992 examination report includes the veteran's complaints of 
persistent headaches, postnasal drainage and incomplete 
relief provided by antibiotics.  Findings included a deviated 
septum, normal tympanic membranes, mild to moderate edema and 
erythema of the mucosa, thin mucoid drainage without 
purulence and a normal oral cavity, oropharynx and neck.  In 
addition to previously reported symptoms, in December 1996 
the veteran also reported some nasal obstruction.  Findings 
and diagnosis were similar to those of the July 1992 
examination report in all material respects.  A physician who 
examined the veteran in October 1997 noted findings including 
a mildly deviated septum, normal nose floor and slightly 
enlarged inferior turbinates.  A computed tomography scan of 
the paraspinal sinuses revealed no evidence of active or 
chronic sinusitis.  The diagnosis was chronic allergic 
rhinitis with intermittent bouts of acute sinusitis.  A March 
1998 treatment record notes that the veteran reported some 
relief from a recently prescribed medication and that he 
would be provided with a nonsedating antihistamine.

Beginning on December 10, 1998, medical evidence documents a 
substantial increase in the veteran's sinusitis 
symptomatology.  An examination report of that date includes 
references to the veteran's complaints of daily, year-round 
breathing difficulty with postnasal drainage, headaches and 
dyspnea upon exertion.  Treatment included numerous 
prescription antibiotics and over-the-counter medications.  
Findings included septal deviation with significantly 
enlarged turbinates and nearly 100 percent obstruction with 
heavy crusting on the left and 89 percent obstruction on the 
right.  Diagnosis included chronic sinusitis, sinus 
infections and nasal crusting which probably interfered 
significantly with the veteran's daily activities.

Although medical evidence since 1992 consistently documents 
symptomatology associated with sinusitis, the December 10, 
1998, examination report shows marked deterioration.  This 
report is the first medical evidence of record to endorse the 
veteran's reported symptoms, to confirm purulent discharge 
and crusting, and to characterize the resulting constant, 
daily disability as "significant."  Moreover, prior to 
December 10, 1998, symptoms were described as "mild," were 
demonstrably intermittent and were at least partially 
relieved by medication.  In addition, before the December 
examination report there was no medical evidence supporting a 
30 percent disability rating under either applicable DC.  
There was no medical evidence of three or more incapacitating 
sinusitis episodes per year requiring four to six weeks of 
antibiotic treatment, more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting, or by severe manifestations 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.

In light of the foregoing, the Board believes that an 
increase in the veteran's service-connected chronic sinusitis 
disability to 30 percent was not ascertainable before 
December 10, 1998, and that the veteran's claim for an 
earlier effective date must be denied.


ORDER

An effective date prior to October 7, 1997, for a 70 percent 
rating for PTSD is denied.

An effective date prior to December 10, 1998, for a 30 
percent rating for chronic sinusitis is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 9 -


